Citation Nr: 0533056	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  03-25 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to April 
1971.  He died in December 1991.  The appellant is the 
veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.


FINDINGS OF FACT

1.  The veteran died in December 1991.  The death certificate 
shows that the immediate cause of his death was 
carcinomatosis, and the underlying causes were metastatic 
adenocarcinoma and esophageal cancer.

2.  At the time of his death, service connection was not in 
effect for any disabilities.

3.  No adenocarcinoma or esophageal cancer was demonstrated 
either during the veteran's military service or for many 
years following his release from active duty.

4.  The veteran's 1985 diagnosis of non-Hodgkin's lymphoma 
was not a contributory cause of his death in 1991.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, nor may it be presumed to be due to exposure to 
herbicide agents.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) are negative for 
complaints of, or treatment for, any lung or esophagus 
problem, or any cancer.  Upon examination for separation in 
March 1971, the veteran's lungs and chest were reported to be 
normal.  The veteran's service separation document, DD Form 
214N, shows that, among his awards and decorations, he 
received the Vietnam Service Medal with bronze star.

Private hospitalization records show the veteran was 
diagnosed with non-Hodgkin's lymphoma in October 1984.  
Subsequent records dated through August 1985 show that he 
underwent chemotherapy for that diagnosis.

Private hospitalization records dated from September to 
October 1991 show that the veteran was admitted and diagnosed 
with metastatic adenocarcinoma, likely pancreatic in origin, 
and pancreatitis.  Upon discharge in October 1991, he was 
noted to have had a history of non-Hodgkin's lymphoma.

The veteran's death certificate indicates he died on December 
[redacted], 1991.  The immediate cause of his death was listed as 
carcinomatosis, which had its onset two months prior to his 
death.  The first underlying cause of his death was 
metastatic adenocarcinoma, which had its onset four months 
prior to his death.  The other underlying cause of his death 
was esophageal cancer, which had its onset six months prior 
to his death.

In March 2005, the veteran's claims file was provided to a VA 
physician for a review as to lymphatic disorders and an 
opinion as to the effect the veteran's non-Hodgkin's lymphoma 
had upon the causes of his death.  The doctor reviewed the 
claims file, including the SMRs, and noted that the veteran's 
cancer was first detected as diffuse large cell non-Hodgkin's 
lymphoma.  He was given six cycles of chemotherapy, which 
were completed in April 1985.  At that time, the veteran also 
was diagnosed with peptic ulcer disease.

The reviewer further noted that, in 1991, the veteran 
developed obstructive jaundice and abdominal symptoms once 
again.  He was admitted for endoscopic investigation by the 
gastroenterologist, who found a mass in the esophagus.  The 
veteran was recommended for a trial of chemotherapy.  
However, it was determined that his cancer was too far 
advanced.  The diagnosis was made that it could be pancreatic 
cancer or esophageal cancer with a metastatic disease.  It 
was not clear when the pancreatic and esophageal cancers 
evolved.  The veteran did not have esophageal obstructive 
symptoms during 1985.  At that time, he had upper 
gastrointestinal symptoms, which were more suggestive of 
heartburn.

The report of the reviewing physician further indicates that, 
in October 1991, the veteran underwent endoscopic retrograde 
cholangiopancreatography.  He was discharged that month in 
good condition.  Later, there was progression, and the 
veteran died.  From the medical records and the death 
certificate, the reviewer determined that, whether it was 
primary esophageal cancer or pancreatic cancer with 
metastasis was not clear, but there was metastatic disease, 
and that the veteran died of adrenal carcinoma, not lymphoma.  
It was noted that no carcinoma had existed in 1985, but it 
had slowly developed since then.  In summary, the medical 
reviewer expressed the opinion that it was "less likely as 
not", i.e., "less than 50/50 probability" that non-
Hodgkin's lymphoma had contributed to the cause of the 
veteran's death.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the RO issued the initial rating decision 
in August 2002 and furnished the appellant a letter 
consistent with the VCAA in February 2005.  Therefore, he 
received notice after the initial adjudication of his claim 
by the AOJ.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In a February 2005 letter, the RO informed the appellant of 
its duty to assist her in substantiating her claim under the 
VCAA, and the effect of this duty upon her claim.  In 
addition, the appellant was advised, by virtue of a detailed 
June 2003 statement of the case (SOC) and April 2005 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate her claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the appellant's claim, and that the SOC and SSOC issued by 
the RO clarified what evidence would be required to establish 
entitlement to service connection for the cause of the 
veteran's death.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the June 2003 SOC 
contained the new reasonable doubt regulation codified at 
38 C.F.R. § 3.102 (2005).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. §§ 1110, 1131, a veteran is entitled 
to disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4  Vet. App. 309, 314 (1993).

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) establish a presumption of 
service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  Service connection on a presumptive basis due to 
exposure to Agent Orange and/or other herbicides in Vietnam 
is available for non-Hodgkin's lymphoma, under current law, 
as provided at 38 U.S.C.A. § 1116(a)(2)(H); 38 C.F.R. § 
3.309(e).

In order for service connection for the cause of the 
veteran's death to be granted in this case, it must be shown 
that a service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

In this case, the appellant contends that the veteran's death 
was etiologically related to his military service.  As stated 
before, the veteran's death certificate indicates that the 
diseases that led to his death were carcinomatosis, 
metastatic adenocarcinoma, and esophageal cancer.  
Specifically, the appellant contends that the veteran's 
previous diagnosis of non-Hodgkin's lymphoma contributed to 
his death and that, since the veteran served in Vietnam, he 
should be presumptively service connected for this disorder 
due to Agent Orange exposure.

It is shown in the record that the veteran served in Vietnam 
and that he developed non-Hodgkin's lymphoma, a disease that 
is presumptively service connected for veterans who served in 
Vietnam.  However, the veteran's death certificate does not 
indicate that his 1985 diagnosis of non-Hodgkin's lymphoma 
was a cause of his death in 1991.  In addition, other than 
one notation that the veteran had a history of non-Hodgkin's 
lymphoma, the 1991 medical records immediately preceding the 
veteran's death did not make reference that disease.

Most important, the RO afforded the appellant a VA review of 
the veteran's claims file.  That is, a VA examiner reviewed 
the claims file and determined that the non-Hodgkin's 
lymphoma with which the veteran was diagnosed in 1985 did not 
have any substantial impact upon his death in 1991.  The 
examiner explained that different cancers were involved each 
time, and that the gastrointestinal symptoms which the 
veteran had in 1985 were not related to his death in 1991.

We recognize the appellant's sincere belief that the 
veteran's death was related in some way to his military 
service.  The Board has considered the appellant's statements 
that her husband's health was never the same after his 
diagnosis of non-Hodgkins lymphoma.  Nevertheless, in this 
case the appellant has not been shown to have the 
professional expertise necessary to provide meaningful 
evidence regarding the claimed causal relationship between 
the veteran's death and his military service.  See, e.g., 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998).  
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, although the Board expresses high regard for the 
veteran's commendable military service, and is sympathetic 
with the appellant's loss of her husband, we find a lack of 
competent medical evidence to warrant a favorable decision in 
this matter.  The Board is not permitted to engage in 
speculation as to medical causation issues, but "must 
provide a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision."  Smith v. 
Brown, 8 Vet. App. 546, 553 (1996).  Here, the appellant has 
failed to submit any competent medical evidence to provide a 
nexus between any in-service injury or disease, or service-
connected disability, and the conditions that caused or 
contributed to the cause of death of the veteran.  Moreover, 
the record contains probative medical evidence to the 
contrary.  The preponderance of the evidence is thus against 
the claim of entitlement to service connection for the cause 
of her husband's death.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


